Citation Nr: 0721752	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  05-32 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial evaluation, in excess of 50 
percent, for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to May 
1970.  

This appeal arises from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which granted service connection 
for PTSD and assigned a 50 percent rating.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking a higher initial rating for PTSD.  
During the pendency of the veteran's appeal he either quit or 
retired from his job with the VA National Cemetery 
Administration.  At his hearing, the veteran indicated that 
his PTSD symptoms played a role in this outcome.  The 
circumstances concerning the termination of the veteran's 
employment should be further investigated.  

Further, in a report from a private psychologist dated in 
October 2006, (a document apparently not considered by the 
RO), it was recommended that VA re-evaluate the veteran's 
disability rating, and in this regard, it is noted that the 
veteran has not had a formal compensation and pension 
examination for VA purposes.  (His initial award of service 
connection and disability rating was based on VA outpatient 
treatment records.)  An examination for VA purposes should be 
accomplished.  

Under the circumstances described above, this case is 
remanded for the following:  

1.  VA should request the veteran 
identify all health care providers who 
have treated him since June 2005 for 
PTSD.  VA should attempt to obtain copies 
of pertinent treatment records identified 
by the veteran, and in any case, copies 
of records of the veteran's VA 
psychiatric treatment since June 2005 
should be associated with the file.  

2.  From the Social Security 
Administration, VA should obtain the 
records pertinent to the appellant's 
claim for Social Security disability 
benefits, including the rationale for any 
award of Social Security benefits.

3.  With any necessary authorization from 
the veteran, VA should request 
information from the VA National Cemetery 
Administration concerning the veteran's 
retirement or separation from his 
employment, with that organization.  

4.  The veteran should be afforded a VA 
psychiatric evaluation.  The purpose of 
the examination is to determine the 
severity of the veteran's service 
connected PTSD.  The claims folder should 
be available to the examiner in 
conjunction with the examination.  

5.  Thereafter, the RO should review the 
evidence and enter its determination.  If 
the decision remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case, and given an opportunity to 
respond before the case is returned to 
the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




